  Case 17-01460             Doc 59         Filed 12/06/19 Entered 12/06/19 10:15:17      Desc Main
                                             Document     Page 1 of 1
                       UNITED STATES BANKRUPTCY COURT
                NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION
IN RE:                                   Case No.: 17-01460
     Filipina Mangonon
     Ronald Navarra                      Chapter: 13

                                                 Debtor(s)   Judge Pamela S. Hollis

          NOTICE OF DEFAULT AND MODIFICATION FOR DEBTOR’S FAILURE TO
                       COMPLY WITH ORDER ENTERED 4/11/19

       PLEASE TAKE NOTICE that the debtor has failed to comply with the provisions set forth in this
Honorable Court’s Order, entered 4/11/19, (hereto attached). In accordance with said Order, attorneys,
Codilis & Associates, P.C., mailed notification to all required parties of non-compliance on 11/07/2019.
The Debtor did not bring the post-petition mortgage payments current with HSBC Bank USA, National
Association, as Trustee for Option One Mortgage Loan Trust 2007-HL1, Asset-Backed Certificates,
Series 2007-HL1 or the Chapter 13 plan payments current with the Trustee prior to the fourteen (14) days,
effective date provided for.

      THE AUTOMATIC STAY has been terminated as to HSBC Bank USA, National Association, as
Trustee for Option One Mortgage Loan Trust 2007-HL1, Asset-Backed Certificates, Series 2007-HL1, its
principals, agents, successors, and/or assigns as to the property commonly known as 16619 W. Aspen
Court, Lockport, IL 60441, upon filing of this Notice.

     NOTICE TO THE STANDING TRUSTEE: No further payments are to be distributed to HSBC
Bank USA, National Association, as Trustee for Option One Mortgage Loan Trust 2007-HL1, Asset-
Backed Certificates, Series 2007-HL1 on its Proof of Claim.

                                PROOF OF SERVICE AND CERTIFICATION

        I hereby certify that I have served a copy of this Notice to the below, as to the Trustee and
Debtor's attorney via electronic notice on December 6, 2019 and as to the debtor by causing same to be
mailed in a properly addressed envelope, postage prepaid, from 7140 Monroe Street, Willowbrook, IL
60527 before the hour of 5:00 PM on December 6, 2019.
Glenn B Stearns, Chapter 13 Trustee, 801 Warrenville Road Suite 650, Lisle, IL 60532 by electronic
notice through ECF
Filipina Mangonon, Ronald Navarra, Debtor(s), 16619 W. Aspen Ct., Lockport, IL 60441
David M Siegel, Attorney for Debtor(s), 790 Chaddick Drive, Wheeling, IL 60090 by electronic notice
through ECF

                                                                 /s/ Karl Meyer
                                                              Attorney for Creditor

Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Brenda Ann Likavec ARDC#6330036
Karl V. Meyer ARDC#6220397
Grant W. Simmons ARDC#6330446
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300
C&A FILE (14-17-01104)
NOTE: This law firm is a debt collector.
